UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2010 Devine Entertainment Corporation (Exact name of registrant as specified in its charter) Ontario, Canada 000-51168 Not Applicable (State or other (Commission (IRS Employer Jurisdiction File Number) Identification No.) of incorporation) Suite 504, 2 Berkeley Street Toronto, Ontario, Canada M5A 2W3 (Address of principal executive offices) (Postal Code) (416) 364-2282 Registrant's telephone number, including area code Item 9.01. Financial Statements and Exhibits. Exhibit 99.1 – News Release dated June 10, 2010 SIGNATURES Pursuant to therequirements of the SecuritiesExchange Act of 1934, the registrant has duly causedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. Devine Entertainment Corporation Date: June 10, 2010 By: /s/ Richard Mozer Name: Richard Mozer Title: Chief Financial Officer
